DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 03/02/2021 with respect to independent claim 1 regarding the new amendments to independent claims 1, 6, and 14 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claims 2 – 5, 7 – 13, and 15 - 22 are not allowable for being dependent on independent claim 1, 6, and 14 which is not allowable for the reasons discussed above.

The examiner objections to claims 7 and 17 have been withdrawn in view of the amendments the applicant made in response on 03/02/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al US Publication No. 2014/0145067 in view of Hseih et al US Publication No. 2016/0165159 and further in view of Wada et al further in view of 2006/0203113.

Regarding claim 1 Suh et al discloses of Fig. 1 – 10, of applicant’s an imager (paragraph 0045 image system 10), comprising: a pixel array including a plurality of columns having a plurality of rows of pixels, with each pixel having photodiodes (paragraph 0053 – 0055 a pixel array 110 including a plurality of columns having a plurality of rows of pixels, with each pixel having photodiode element); row driver circuitry configured control the pixel array for pixel addressing and readout, with the row driver circuitry comprising a plurality of level shifters coupled to the respective outputs (paragraph 0058 row driver circuitry 120 configured control the pixel array 110 for pixel addressing and readout, with the row driver circuitry 120 comprising a plurality of level shifters coupled to the respective outputs of the row driver circuitry 120 where when a row is selected to readout the level of the row driver circuitry 120 is high for that row and low otherwise); and an image sensor controller configured to control the plurality of row registers to address the plurality of rows of pixels in the pixel array, such that the respective voltage of at least one photodiode of respective pixels in at least two rows of pixels is concurrently coupled to a readout circuit coupled to a bit line column (paragraph 0055 – 0061 timing generator 165 is an image sensor controller configured to control the plurality of row registers 120 to address the plurality of rows of pixels in the pixel array 110, such that the respective voltage electrical signal of at least one photodiode of respective pixels (paragraph 0084) in at least two rows of pixels is 

Suh et al further discloses of applicant’s wherein the row driver circuitry is configured to upward and downward shift control signals to the pixel array during a single row time, such that at least two rows of pixels in a single column of the pixel array are addressed during the single row time, with at least one additional row of pixels disposed between the addressed two rows of pixels and that is not addressed during the single row time by the row driver circuity (paragraph 0132 row driver 120 generates a row selection signals and output the generated row selection signals to the pixel array 110 where the pixel array 110 reads simultaneously two rows ROW1 and ROW3 selected by the generated row selection signals output from the row driver 120 during single access time such that the row driver circuitry 120 is configured to upward and downward shift control signals to the pixel array 110 during a single row time of addressing rows in the pixel array such that at least two rows of pixels, row 1 and 3, in a single column of the pixel array are addressed during the single row time, with at least one additional row of pixels, row 2, disposed between the addressed two rows, row 1 and 3, of pixels and that is not addressed during the single row time by the row driver circuity 120 where in reading the entire pixel array, rows 1 and 3, is shifting from row 1 to row 3 in an odd row downward read, are first read then reading row 2 by shifting in an even row upward read form wherever the odd row pixel reading is finished reading in the odd rows of the pixel array);

Suh et al further discloses of applicant’s wherein an operation time for controlling the pixel array is defined based on a number of the at least one additional row of pixels that is not addressed during the single row time by the row driver circuity (paragraph 0056 – 0058 the timing generator 165 control each operation of the row driver 120 by outputting a corresponding control signal to each of the row driver 120 where the row driver 120 decodes a row address signal, generated by the timing generator 165, and select, at a same time, at least one of a plurality of rows composing the pixel array 110 in response to the decoded row control signal such that in a row readout operation time process for controlling the pixel array 110, is defined based in part on a number of the at least one additional row of pixels that is not addressed during the single row time by the row driver circuity because the row readout operation time process access all the pixel rows in a readout process and would somehow be based on all the pixel rows that are to be readout);

Suh et al further discloses of applicant’s wherein the row driver circuitry comprises a pair of transfer row registers configured to address the at least two rows of pixels based on the control signals to transfer the voltages to the bit line column (paragraph 0056 – 0058 the timing generator 165 control each operation of the row driver 120 by outputting a corresponding control signal to each of the row driver 120 where the row driver 120 decodes a row address signal, generated by the timing generator 165, and select, at a same time, at least one of a plurality of rows composing the pixel array 110 in response to the decoded row control signal. Paragraph 0132 row 

Suh et al further discloses of applicant’s wherein the level shifters are coupled to the pixel array and are configured to increase a voltage level of the control signals output by the row driver circuitry and applied to the pixel array (paragraph 0058 row driver circuitry 120 configured control the pixel array 110 for pixel addressing and readout, with the row driver circuitry 120 such that the level shifters with the row driver circuitry 120 are coupled to the pixel array 110 and are configured to increase a voltage level of the row control signals output by the row driver circuitry 120, when the row driver signal is low, and applied to the pixel array 110 when the row driver circuitry 120 reads out pixel signals for each row); wherein the plurality of rows of pixels comprise a linear configuration and have a symmetrical layout that is identical to one another other (Fig. 2, the plurality of rows of pixels comprise a linear configuration in up and down pixel rows and columns and have a symmetrical row/ column layout that is identical to one another other);

Suh et al discloses a method of controlling an imager row driver to read two different pixel rows in a pixel readout process but does not expressively disclose each pixel having a plurality of photodiodes and a common readout circuit configured to store respective floating diffusion voltages from each of the plurality of photodiodes; 
floating diffusion voltage of at least one photodiode; the row driver circuitry comprising a plurality of shift registers; outputs of the plurality of shift registers; a controller configured to control the plurality of shift registers; transfer shift registers; transfer the floating diffusion voltage;

Hseih et al teaches a 4T shared-pixels architecture with 4 photodiodes in a pixel. Hseih et al teaches of Fig. 1A, of applicant’s each pixel having a plurality of photodiodes and a common readout circuit configured to store respective floating diffusion voltages from each of the plurality of photodiodes (paragraph 0037 – 0039 a 4T 4-shared-pixels architecture 100 includes four photodiode circuits in parallel PD1 – PD 4, transfer gates TG1 - TG4, a floating diffusion node FD, reset transistor RST, voltage supply VDD, source follower amplifier SF AMP, selector transistor SEL, output voltage node Vcol where floating diffusion node FD accumulates voltages from each of the plurality of photodiodes PD1 – PD4 such that the 4T 4-shared-pixels architecture 100 includes pixel having a plurality of photodiodes PD1 – PD4 and a common 4T readout circuit configured to store respective FD voltages from each of the plurality of photodiodes); floating diffusion voltage of at least one photodiode (paragraph 0037 – 0039 floating diffusion FD voltage of at least one photodiode); transfer the floating diffusion voltage 

The combination of Suh et al in view of Hseih et al teaches a method of controlling an imager row driver to read two different pixel rows in a pixel readout process with a 4T circuit but do not expressively teach the row driver circuitry comprising a plurality of shift registers; outputs of the plurality of shift registers; a controller configured to control the plurality of shift registers; transfer shift registers;

Wada et al teaches a method of using row driver shift resisters to select pixel rows. Wada et al teaches of fig. 1 – 31, of applicant’s the row driver circuitry comprising a plurality of shift registers; outputs of the plurality of shift registers; a controller configured to control the plurality of shift registers; transfer shift registers; (paragraph 0056 – 0058 timing generator 21 drives the vertical shift register 12 which drives the signal output row to out put the pixel signal such that the row driver circuitry 12 comprising a plurality of shift registers and outputs row select signals from the plurality of shift registers. A controller 21 is configured to control the plurality of shift registers of the row driver circuitry 12 where the row driver circuitry 12 transfer pixel output signals using the shift registers of the row driver circuitry 12). Therefore, it would have been 

Regarding claim 2 the combination of Suh et al in view of Hseih et al further in view of Wada et al teaches of applicant’s wherein the row driver circuitry further comprises a pair of reset shift registers configured to reset the common readout circuit of each pixel in the plurality of rows of pixels (Suh et al paragraph 005 – 0059 the row driver 120 may decode a row control address signal, generated by the timing generator 165, and select, at a same time, at least one of a plurality of rows composing the pixel array 110 in response to the decoded row control signal to reset the pixels. Hseih et al in paragraph 0027 a transfer gate, timing circuit, and reset transistor are all activated, a photodiode and a floating diffusion node can be reset. Wada et al in paragraph 0056 – 0058 timing generator 21 drives the vertical shift register 12 which drives the signal output row to out put the pixel signal such the row driver circuitry 12 further comprises a pair of reset shift registers for any rows selected, row 1 and 3, configured to reset the common readout circuit of each pixel in the plurality of rows of pixels).

Regarding claim 3 the combination of Suh et al in view of Hseih et al further in view of Wada et al teaches of applicant’s wherein the row driver circuitry further comprises a pair of select shift registers configured select the at least two rows of pixels 

Regarding claim 4 of applicant’s wherein, during subsequent row time after the single row time, the row driver circuitry is configured to upward and downward shift the control signals to the pixel array, such that another at least two rows of pixels in the 

Regarding claim 5 the combination of Suh et al in view of Hseih et al further in view of Wada et al, Hseih et al teaches of applicant’s wherein each pixel in the pixel array comprises a plurality of transfer gates that are each coupled to a corresponding photodiode of the plurality of photodiodes and the common readout circuit is further configured to output the floating diffusion voltage of each of the plurality of photodiodes to the readout circuit (paragraph 0039 the charge that accumulates in photodiode PD1 

Regarding claim 6, claim 6 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 7 of applicant’s wherein the row driver circuitry further comprises a plurality of level shifters coupled to the respective outputs of the plurality of shift registers and the pixel array and are configured to increase a voltage level of the control signals output by the row driver circuitry and applied to the pixel array. Claim 7 is rejected for the reasons found in rejected claims 1 and 6 above.

Regarding claim 8 of applicant’s wherein an operation time for controlling the pixel array is defined based on a number of the at least one additional row of pixels that is not addressed during the single row time by the row driver circuity. Claim 8 is rejected 

Regarding claim 9 of applicant’s wherein the plurality of rows of pixels comprise a linear configuration and have a symmetrical layout that is identical to one another other. Claim 9 is rejected for the reasons found in rejected claims 1 and 6 above.

Regarding claim 10 of applicant’s wherein the row driver circuitry further comprises a pair of reset shift registers configured to reset the common readout circuit of each pixel in the plurality of rows of pixels. Claim 10 is rejected for the reasons found in rejected claims 2 and 6 above.

Regarding claim 11 of applicant’s wherein the row driver circuitry further comprises a pair of select shift registers configured select the at least two rows of pixels in the single column of the pixel array, such that the at least two rows of pixels are configured for readout in response to the pair of transfer shift registers address the at least two rows of pixels for transfer of the floating diffusion voltages to the bit line column. Claim 11 is rejected for the reasons found in rejected claims 3 and 10 above.

Regarding claim 12 of applicant’s wherein, during subsequent row time after the single row time, the row driver circuitry is configured to upward and downward shift the control signals to the pixel array, such that another at least two rows of pixels in the single column of the pixel array are addressed that are different than the at least two rows of pixels addressed during the single row time. Claim 12 is rejected for the reasons 

Regarding claim 13 of applicant’s wherein each pixel in the pixel array comprises a plurality of transfer gates that are each coupled to a corresponding photodiode of the plurality of photodiodes and the common readout circuit is further configured to output the floating diffusion voltage of each of the plurality of photodiodes to the readout circuit. Claim 13 is rejected for the reasons found in rejected claims 5 and 6 above.

Regarding claim 14, claim 14 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 15 of applicant’s wherein the row driver circuitry comprises a pair of transfer shift registers configured to address the at least two rows of pixels based on the control signals to transfer the floating diffusion voltages to a bit line column for pixel readout. Claim 15 is rejected for the reasons found in rejected claims 1 and 14 above.

Regarding claim 16 of applicant’s wherein the image sensor controller is configured to control the plurality of shift registers, such that the respective floating diffusion voltage of at least one photodiode of respective pixels in at least two rows of pixels is concurrently coupled to a readout circuit coupled to the bit line column. Claim 16 is rejected for the reasons found in rejected claims 1 and 15 above.



Regarding claim 18 of applicant’s wherein an operation time for controlling the pixel array is defined based on a number of the at least one additional row of pixels that is not addressed during the single row time by the row driver circuity. Claim 18 is rejected for the reasons found in rejected claims 1 and 14 above.

Regarding claim 19 of applicant’s wherein the plurality of rows of pixels comprise a linear configuration and have a symmetrical layout that is identical to one another other. Claim 19 is rejected for the reasons found in rejected claims 1 and 14 above.

Regarding claim 20 of applicant’s wherein the row driver circuitry further comprises: a pair of reset shift registers configured to reset the common readout circuit of each pixel in the plurality of rows of pixels; and a pair of select shift registers configured select the at least two rows of pixels in the single column of the pixel array, such that the at least two rows of pixels are configured for readout in response to the pair of transfer shift registers address the at least two rows of pixels for transfer of the floating diffusion voltages to a bit line column for pixel readout. Claim 20 is rejected for the reasons found in rejected claims 2, 3, and 14 above.

Regarding claim 21 of applicant’s wherein, during subsequent row time after the single row time, the row driver circuitry is configured to upward and downward shift the control signals to the pixel array, such that another at least two rows of pixels in the single column of the pixel array are addressed that are different than the at least two rows of pixels addressed during the single row time. Claim 21 is rejected for the reasons found in rejected claims 4 and 14 above.

Regarding claim 22 of applicant’s wherein each pixel in the pixel array comprises a plurality of transfer gates that are each coupled to a corresponding photodiode of the plurality of photodiodes and the common readout circuit is further configured to output the floating diffusion voltage of each of the plurality of photodiodes to the readout circuit. Claim 22 is rejected for the reasons found in rejected claims 5 and 16 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK T MONK/Primary Examiner, Art Unit 2696